 

 

 

 

POTLATCHDELTIC CORPORATION

SALARIED SUPPLEMENTAL BENEFIT PLAN II

Effective December 5, 2008
Amended and Restated as of January 1, 2019




143056230.3

--------------------------------------------------------------------------------

 

POTLATCHDELTIC CORPORATION

SALARIED SUPPLEMENTAL BENEFIT PLAN II

 

Effective December 5, 2008
Amended and Restated as of January 1, 2019

 

SECTION 1.  INTRODUCTION.

(a)

The PotlatchDeltic Corporation Salaried Supplemental Benefit Plan II (the
“Plan”) was established effective December 5, 2008.  The Plan was most recently
restated effective February 14, 2014.  This restatement incorporates additional
changes to the Plan since the 2014 restatement and reflects the Company’s name
change to PotlatchDeltic Corporation.  This restatement is effective January 1,
2019 and governs benefits accrued under the Plan on or after that date.  The
purposes of the Plan include:

(i) to supplement benefits provided under the Retirement Plan to the extent such
benefits are reduced due to the limits of Section 401(a)(17) or 415 of the Code;

(ii) to provide retirement benefits that take into account deferred Incentive
Plan awards;

(iii) to provide retirement benefits to certain executives calculated as if they
received a standard bonus award under the Incentive Plan; and

(iv) to supplement benefits provided under the 401(k) Plan to the extent that a
participant’s allocations of Company Contributions or Allocable Forfeitures are
reduced due to the limits of Section 401(a)(17), 401(k)(3), 401(m) or 415 of the
Code or because the participant has deferred an Incentive Plan award.

(b)

This Plan is a successor plan to the Potlatch Forest Products Salaried
Employees’ Supplemental Benefit Plan II (the “PFPC Plan”), with respect to those
individuals identified as “Potlatch Employees” pursuant to the Employee Matters
Agreement by and between Potlatch Corporation and Clearwater Paper Corporation
(the “EMA”).  Pursuant to the EMA, all accrued benefit liabilities under the
PFPC Plan with respect to Potlatch Employees have been transferred to and
assumed by this Plan.  

(c)

This Plan also is a successor plan to the Potlatch Corporation Salaried
Employees’ Supplemental Benefit Plan (the “Prior Plan”).  Effective December 31,
2004, the Prior Plan was frozen and no new benefits are to accrue under it;
provided, however, that any benefits accrued and vested under the Prior Plan
before January 1, 2005 continue to be governed by the terms and conditions of
the Prior Plan as in effect on December 31, 2004 or on the date of any later
amendment, provided that such amendment is not a material modification of the
Prior Plan under Section 409A.

(d)

Any benefits that accrued under the Prior Plan with respect to Potlatch
Employees before January 1, 2005 but that were unvested after December 31, 2004
and any benefits that accrued under the Prior Plan after December 31, 2004 are
deemed to

2

143056230.3

--------------------------------------------------------------------------------

 

have accrued under this Plan and all such accruals are governed by the terms and
conditions of this Plan as it may be amended from time to time.

(e)

This Plan is intended to be a deferred compensation plan, for the benefit of a
select group of management or highly compensated employees of the Company, and,
as such, to be exempt from all of the provisions of Parts 2, 3, and 4 of Title I
of ERISA.  The Company intends that the existence of a trust, if any, will not
alter the characterization of the Plan as “unfunded” for purposes of ERISA, and
will not be construed to provide income to the Participants under the Plan prior
to actual payment of the vested accrued benefits hereunder.  

(f)

The Plan is intended to comply with the requirements of Section
409A.  Notwithstanding any other provision of the Plan to the contrary, the Plan
shall be interpreted, operated and administered in a manner consistent with such
intentions.  Notwithstanding any other provision of the Plan to the contrary,
the Committee, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify the Plan so that any payment qualifies for exemption from or complies
with Section 409A; provided, however, that the Committee makes no
representations that payments under the Plan shall be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
payments under the Plan.

(g)

Capitalized terms used in the Plan (other than those defined in Section 2) shall
have the same meanings given to such terms in the Retirement Plan or the 401(k)
Plan, as the context may require.

SECTION 2.  DEFINITIONS

(a)

“Actuarial Equivalent” shall mean “actuarial equivalent” as defined in the
Retirement Plan.  

(b)

“Affiliate” means any other entity which would be treated as a single employer
with PotlatchDeltic under Section 414(b) or (c) of the Code, provided that, for
purposes of determining whether a Separation from Service has occurred, in
applying such Sections and in accordance with the rules of Treasury Regulations
Section 1.409A-1(h)(3), the language “at least 50 percent” shall be used instead
of “at least 80 percent.”

(c)

“Beneficiary” means the person or persons who become entitled to receive payment
of the Plan Benefits as a result of the death of the Participant.  A Participant
may designate a Beneficiary under the Plan in a form provided by the Committee.

(d)

“Benefits Committee” means the PotlatchDeltic Corporation Benefits Committee and
any successor committee thereto.

(e)

“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

3

143056230.3

--------------------------------------------------------------------------------

 

(f)

“Change in Control,” unless the Committee determines otherwise with respect to
Plan Benefits at the time such Plan Benefits first accrue or unless otherwise
defined for purposes of Plan Benefits in a written employment, services or other
agreement between the Participant and the Company, means the occurrence of any
of the following events:

(i) The consummation of a merger or consolidation involving the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,

(A)all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company either directly or through one or more subsidiaries),

(B)no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or such other corporation or other entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock or common equity of
the corporation or other entity resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation or other entity except to the extent that such ownership is based on
the beneficial ownership, directly or indirectly, of Outstanding Common Stock or
Outstanding Voting Securities immediately prior to the Business Combination, or

(C)at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or


(ii) Individuals who, as of May 9, 2018 constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director of the Company
subsequent to May 9, 2018 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors of the Company then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors of the Company, an actual or threatened

4

143056230.3

--------------------------------------------------------------------------------

 

solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or

 

(iii) The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either:

 

(A)the then Outstanding Common Stock, or

(B)the combined voting power of the Outstanding Voting Securities,

provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph (iii):

(I)any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by the Company;

(II)any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any employee benefit plan (or related trust) sponsored or maintained by the
Company; and

(III)any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of paragraph (i) of this definition; or


(iv) The consummation of the sale, lease or exchange of all or substantially all
of the assets of the Company.

(g)

“Code” shall mean the Internal Revenue Code of 1986, as amended.  

(h)

“Committee” shall mean the Executive Compensation and Personnel Policies
Committee of the Board of Directors.

(i)

“Company” shall mean PotlatchDeltic Corporation, a Delaware corporation.  

(j)

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(k)

“401(k) Plan” shall mean the PotlatchDeltic Salaried 401(k) Plan.

(l)

“Identification Date” means each December 31.

(m)

“Incentive Plan” means the PotlatchDeltic Corporation Management Performance
Award Plan, Management Performance Award Plan II, Annual Incentive Plan or any
successor plan.

(n)

“Key Employee” means a Participant who, on an Identification Date, is:

(i) An officer (a person holding the title of Vice President or higher, the
Corporate Secretary, the Corporate Treasurer, the Controller, or other person
designated as an officer by the Company or an Affiliate in its sole discretion)
of the Company or an

5

143056230.3

--------------------------------------------------------------------------------

 

Affiliate having annual compensation greater than the compensation limit in
Section 416(i)(1)(A)(i) of the Code, provided that no more than fifty officers
of the Company and its Affiliates shall be determined to be Key Employees as of
any Identification Date;

(ii) A five percent owner of the Company; or

(iii) A one percent owner of the Company having annual compensation from the
Company and its Affiliates of more than $150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.

(o)

“Plan” shall mean this PotlatchDeltic Corporation Salaried Supplemental Benefit
Plan II.

(p)

“Prior Plan” shall mean the Potlatch Corporation Salaried Employees’
Supplemental Benefit Plan.

(q)

“Retirement Plan” shall mean the PotlatchDeltic Salaried Retirement Plan.

(r)

“Section 409A” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.

(s)

“Separation from Service” or “Separates from Service” shall mean termination of
an Employee’s service as an Employee consistent with the requirements of Section
409A. For purposes of the Plan, “Separation from Service” generally means
termination of an Employee’s employment as a common-law employee of the
Corporation and each Affiliate.

SECTION 3.  ELIGIBILITY AND PARTICIPATION.

Participation in the Plan shall be limited to:    

(a)

All participants in the Retirement Plan whose benefits thereunder are reduced
due to the limits of Section 401(a)(17) of the Code (limiting the amount of
compensation that may be taken into account under the Retirement Plan) or
Section 415 of the Code (limiting the annual benefits payable under the
Retirement Plan);

(b)

All participants in the Retirement Plan who are credited with deferred Incentive
Plan awards;

(c)

All participants in the Retirement Plan who otherwise participate in the
Incentive Plan, who are officers of the Company and who are required by company
policy to retire no later than the Normal Retirement Date; and

6

143056230.3

--------------------------------------------------------------------------------

 

(d)

All participants in the 401(k) Plan whose allocations of the Company
Contributions or Allocable Forfeitures are reduced because the participant has
deferred an Incentive Plan award or because of the limits of one or more of the
following sections of the Code:

(i)  Section 401(a)(17) (limiting the amount of compensation that may be taken
into account under the 401(k) Plan);

(ii)  Section 401(k)(3) (limiting participants’ Deferred Contributions to the
401(k) Plan);  

(iii)  Section 401(m) (limiting participants’ Non-deferred Contributions and
matching Company Contributions under the 401(k) Plan); or

(iv)  Section 415 (limiting overall annual allocations under the 401(k) Plan).  

Any Employee with whom the Company has entered into a contract that provides
benefits equivalent to any of the benefits described in this Plan shall not be
eligible to participate in or receive benefits under this Plan to the extent of
such equivalent benefits.

SECTION 4.  AMOUNT OF PLAN BENEFITS.

A Participant’s Plan Benefit shall consist of (to the extent applicable to the
Participant) (i) the Retirement Plan Supplemental Benefit and (ii) the 401(k)
Plan Supplemental Benefit.  All Plan Benefits shall accrue as of the last day of
each Plan Year or as of the date, if earlier, on which the Participant Separates
from Service.  

(a)

Retirement Plan Supplemental Benefit.  A Participant’s Retirement Plan
Supplemental Benefit shall be the amount determined under Section 4(a)(i) minus
the amount determined under Section 4(a)(ii).  

(i)  All Participants. A Participant’s Retirement Plan Supplemental Benefit
shall be the difference between

   (A)  the actual vested benefits payable under the Retirement Plan to the
Participant and his or her joint annuitant (if any) and

   (B)  the vested benefits that would be payable under the Retirement Plan if
(i) the limitations imposed by sections 401(a)(17) and 415 of the Code did not
apply, (ii) any deferred Incentive Plan award credited to the Participant had
been paid to the Participant in the year it was deferred and (iii) any benefits
payable under Appendix H of the Retirement Plan were not included.

In the case of any Participant who is an officer of the Company and who is
required by the corporate mandatory retirement policy to retire no later than
the mandatory retirement date, the Retirement Plan Supplemental Benefit also
shall include the difference, if any, between the amount determined in
Section 4(a)(i)(B) and the

7

143056230.3

--------------------------------------------------------------------------------

 

vested benefits that would be payable under the Retirement Plan if modified as
in Section 4(a)(i)(B) and also modified so that the Incentive Plan awards
credited to the Participant (both deferred and not deferred) which were
recognized by the Retirement Plan in the Participant’s Final Average Earnings
had been 100% of the Standard Bonus (as defined in the Incentive Plan),
considering for this purpose, only those years during which the Participant was
an officer of the corporation and was required to retire not later than the
mandatory retirement date under the corporate mandatory retirement policy;
provided, however, that for individuals who retire in an Award Year beginning on
or after January 1, 2007, the Standard Bonus will be used to calculate Final
Average Earnings only with respect to periods prior to January 1, 2007.

(ii)  Prior Plan Offsets.  A Participant’s Retirement Plan Supplemental Benefit
shall be reduced by the Participant’s retirement plan supplemental benefit
accrued under the Prior Plan.

The Participant shall become vested in the Participant’s Retirement Plan
Supplemental Benefit upon the completion of five Years of Vesting Service.

(b)

401(k) Plan Supplemental Benefit.  A Participant’s 401(k) Plan Supplemental
Benefit shall be the vested amount credited to a bookkeeping account established
pursuant to this Section 4(b).  As of the last day of each Plan Year commencing
after December 31, 2004, each Participant whose allocations for such Plan Year
under the 401(k) Plan are reduced as described in Section 3(d) and who has made
the maximum Participating Deferred and Participating Non-deferred Contributions
permitted under the 401(k) Plan for such Plan Year shall have an amount credited
to such bookkeeping account.  The amount so credited shall be the difference
between the amount of Company Contributions and Allocable Forfeitures actually
allocated to the Participant under the 401(k) Plan for such Plan Year and the
amount of Company Contributions and Allocable Forfeitures that would have been
allocated to the Participant under the 401(k) Plan for such Plan Year if the
Participant had made Participating Contributions equal to six percent of the
Participant’s Earnings (determined without regarding to Section 401(a)(17) of
the Code and without regard to the deferral of any Incentive Plan award
otherwise payable).

Through December 31 of the Plan Year preceding the Plan Year in which payment of
the Participant’s entire 401(k) Plan Supplemental Benefit is made, the amount
credited to such bookkeeping account shall be credited with earnings and losses
based on the following:

(i)For periods prior to January 1, 2009, earnings shall be calculated using an
interest rate equal to 70% of the higher of the following averages, compounded
annually:  (i) the prime rate charged by the major commercial banks as of the
first business day of each month (as reported in an official publication of the
Federal Reserve System) or (ii) the average monthly long-term rate of A-rated
corporate bonds (as published in Moody’s Bond Record).

8

143056230.3

--------------------------------------------------------------------------------

 

(ii)For periods on and after January 1, 2009 and prior to the date determined
under Section 4(b)(iii), earnings shall be calculated using an interest rate
equal to 120% of the long-term applicable federal rate, with quarterly
compounding, as published under Section 1274(d) of the Code for the first month
of each calendar quarter.

(iii)Effective as soon as practicable after January 1, 2009 as determined by the
Committee, for Participant groups identified by the Committee, earnings and
losses shall be calculated by reference to the rate of return on one or more of
the investment alternatives that are available under the 401(k) Plan and which
are designated by the Committee as available under this Plan. Each Participant
may select (in ten percent (10%) increments) which investment alternative(s)
will be used for this purpose with respect to his or her bookkeeping account,
and the alternative(s) selected need not be the same as the Participant has
selected under the 401(k) Plan, but any such selection will apply only
prospectively. The Committee shall determine how frequently such selections may
be changed.

The Participant shall become vested in the Participant’s 401(k) Plan
Supplemental Benefit upon the earliest of completion of two Years of Vesting
Service, attainment of age 65 while an Employee, death while an Employee or
Total and Permanent Disability.

SECTION 5.  DISTRIBUTIONS OF PLAN BENEFITS.

Distributions of Plan Benefits shall be made after the Participant Separates
from Service pursuant to the following procedures.

(a)

Retirement Plan Supplemental Benefit.  The Retirement Plan Supplemental Benefits
shall be distributed beginning no later than 90 days following the Participant’s
attainment of age 55 or Separation from Service, whichever is later (the
“Beginning Date”).  If the Participant’s benefit is less than or equal to
$50,000 (calculated as an Actuarial Equivalent lump sum of the amount payable at
Normal Retirement) on the Beginning Date, the Participant’s benefit shall be
paid in a lump sum.  If the Participant’s benefit is greater than $50,000
(calculated as an Actuarial Equivalent lump sum of the amount payable at Normal
Retirement) on the Beginning Date, the Participant’s benefit shall be paid in
the form of an annuity.  The Participant may elect the form of annuity payment
from the forms available under the Retirement Plan, excluding the Social
Security Adjustment option, not more than 30 days after the Beginning Date.  A
Participant’s Retirement Plan Supplemental Benefit which is paid in the form of
annuity shall be subject to the same actuarial adjustments for form of payment
applicable to Retirement Plan benefits.  If a Participant’s Retirement Plan
Supplemental Benefit is payable before the Participant is first eligible to
receive benefits under the Retirement Plan, the Retirement Plan Supplemental
Benefit will be calculated to be the Actual Equivalent of the amount payable at
Normal Retirement.

If the Participant fails to make an annuity election pursuant to this Section
5(a), the vested Retirement Supplemental Benefit shall be distributed in the
form of Joint & Survivor 50% Annuity or Single Life Annuity if the Participant
is unmarried.

9

143056230.3

--------------------------------------------------------------------------------

 

(b)

401(k) Plan Supplemental Benefit.  By the later of (i) January 31st of the
calendar year immediately following the first calendar year in which the
Participant first accrues a benefit under this Plan (or if earlier, thirty 30
days after first becoming eligible to participate in the PotlatchDeltic
Corporation Management Deferred Compensation Plan), or (ii) to the extent
authorized by the Committee, December 31, 2008, each Participant shall elect to
receive distribution of the Participant’s vested 401(k) Plan Supplemental
Benefit in ten or fewer annual installments or in a lump sum beginning in the
Plan Year (but no later than March 15th of such Plan Year) following the Plan
Year in which the Participant Separates from Service by filing the prescribed
form with the Company.  This election shall be irrevocable.  Distribution will
be made in accordance with the Participant’s election except as provided
below.  The amount of any annual installment shall be determined by dividing the
amount credited to the Participant’s bookkeeping account as of the last day of
the Plan Year preceding the date of distribution of such installment by the
total number of installments elected by the Participant less the number of
installments already paid.  For purposes of the Plan, installment payments shall
be treated as a single distribution under Section 409A.  All annual installment
payments shall be payable no later than March 15th of the payment year.

If the Participant fails to make an election pursuant to this Section 5(b), the
vested 401(k) Plan Supplemental Benefit shall be distributed in a lump sum in
the Plan Year (but no later than March 15th of such Plan Year) following the
Plan Year in which the Participant Separates from Service.

If a Participant dies before the Participant’s 401(k) Plan Supplemental Benefit
has been completely distributed, such remaining benefit shall be distributed in
a lump sum as soon as practicable thereafter to the Beneficiary.  If the
designated Beneficiary does not survive the Participant or dies before receiving
payment in full of the Participant’s Deferred Compensation Account, payment
shall be made to the estate of the last to die of the Participant or the
designated Beneficiary.

Notwithstanding the foregoing, a lump sum distribution shall be made in the
Committee’s (or its delegate’s) discretion to clear out a small balance held for
the benefit of the Participant (or his or her Beneficiary) provided that the
Committee’s (or its delegate’s) decision is evidenced in writing prior to the
date of the distribution, the distribution is not greater than the applicable
dollar amount under Section 402(g)(1)(B) of the Code and the payment results in
the termination of all benefits due under the plan and all other “account
balance plans” treated as a single nonqualified deferred compensation plan with
this Plan under Treasury Regulation Section 1.409A-1(c)(2).

To the extent that no bookkeeping account has previously been established for a
Participant and if the amount to be credited to the Participant’s account is
less than $1,000 in a Plan year, then no 401(k) Plan Supplement Benefit
bookkeeping account shall be established for the Participant in such Plan Year
and the deferred amount shall be distributed to the Participant in cash not
later than the end of the Plan Year following the Plan Year in which such amount
was deferred.

10

143056230.3

--------------------------------------------------------------------------------

 

(c)

Delayed Distribution to Key Employees.  Notwithstanding any other provision of
this Section 5, distributions of the Retirement Plan Supplemental Benefit and
the 401(k) Plan Supplemental Benefit accounts made to a Participant who is
identified as a Key Employee at the time of his or her Separation from Service
will be delayed for a minimum of six months if the Participant’s distribution is
triggered by his or her Separation from Service.  Any payment that otherwise
would have been made pursuant to this Section 5 during such six-month period
will be made in one lump sum payment, without adjustment for interest, not later
than the last day of the second month following the month that is six months
from the date the Participant Separates from Service.  The determination of
which Participants are Key Employees will be made by the Company in its sole
discretion in accordance with this Section 5(c) and section 416(i) of the Code,
including regulations and guidance promulgated thereunder (defining key
employees), and Section 409A.

(d)

No Acceleration of Benefits.  Notwithstanding any other provision of the Plan to
the contrary, no distribution shall be made from the Plan that would constitute
an impermissible acceleration of payment as defined in Section 409A(a)(3).  

SECTION 6.  MISCELLANEOUS

(a)

Forfeitures.  Plan Benefits shall be forfeited under the following
circumstances:

(i)  If the Participant is not vested in the Retirement Plan Supplemental
Benefit or 401(k) Plan Supplemental Benefit when the Participant Separates from
Service; or

(ii)  If the Participant is indebted to the Company or any affiliate at the time
the Participant or the Participant’s joint annuitant or other Beneficiary
becomes entitled to payment of a Plan Benefit.  In such a case, to the extent
that the amount of the Plan Benefit does not exceed such indebtedness, the
amount of such Plan Benefit shall be forfeited and the Participant’s
indebtedness shall be extinguished to the extent of such forfeiture.

(b)

Funding.  The interest under the Plan of any Participant and such Participant’s
right to receive a distribution from the Plan shall be an unsecured claim
against the general assets of the Company. Until distributed, Plan Benefits
shall be bookkeeping entries only and no Participant shall have an interest in
or claim against any specific asset of the Company pursuant to the Plan.
Notwithstanding the foregoing, the Company may, in its discretion, choose to
contribute to the PotlatchDeltic Corporation Benefits Protection Trust Agreement
to assist with the payment of benefits under the Plan.

(c)

Tax Withholding.  The Company shall make or cause to be made appropriate
arrangements for satisfaction of any federal or state income tax or other
payroll-based withholding tax required to be paid by the Participant upon the
accrual or payment of any Plan Benefits.

11

143056230.3

--------------------------------------------------------------------------------

 

(d)

No Employment Rights.  Nothing in the Plan shall be deemed to give any
individual a right to remain in the employ of the Company or any subsidiary or
to limit in any way the right of the Company or a subsidiary to terminate any
individual’s employment with or without case, which right is hereby reserved.

 

(e)

No Assignment of Rights.  

(i)  Except as otherwise provided in Section 6(a)(ii) with respect to a
Participant’s indebtedness to the Company or an Affiliate or in Section
6(e)(ii), the interest or rights of any person in the Plan or in any
distribution to be made hereunder shall not be assigned (either at law or in
equity), alienated, anticipated or subject to the attachment, bankruptcy,
garnishment, levy, execution or other legal or equitable process.  Any act in
violation of this Section 6(e)(i) shall be void.

(ii) All or any portion of a Participant’s Plan Benefit hereunder shall be
subject to the creation, assignment or recognition of a right under a state
domestic relations order that is determined to be a “qualified domestic
relations order” (within the meaning of Section 414(p) of the Code) under the
procedures established by the Company for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders.

(f)

Administration.  The Plan shall be administered by the Committee.  The Committee
(or its delegate) shall make such rules, interpretations and computations as it
may deem appropriate, and any decision of the Committee (or its delegate) with
respect to the Plan, including (without limitation) any determination of
eligibility to participate in the Plan and any calculation of Plan Benefits,
shall be conclusive and binding on all persons.

 

(g)

Amendment and Termination.  

(i) The Company expects to continue the Plan indefinitely.  Future conditions,
however, cannot be foreseen, and the Committee shall have the authority to amend
or to terminate the Plan at any time.  Notwithstanding the foregoing, the Vice
President, Human Resources, of the Company shall have the power and authority to
amend the Plan provided that such amendment (i) does not materially increase the
cost of the Plan to the Company or (ii) is required to comply with new or
changed legal requirements applicable to the Plan, including, but not limited
to, Section 409A.  

(ii) In the event of an amendment of the Plan, a Participant’s Plan Benefits
shall not be less than the Plan Benefits to which the Participant would be
entitled if the Participant had Separated from Service immediately prior to such
amendment.  In addition to the foregoing, the Plan may not be amended (including
any amendment to this Section 6(g)) or terminated during the three-year period
following a Change in Control if such amendment or termination would alter the
provisions of this Section 6(g) or adversely affect a Participant’s accrued Plan
Benefits.

(iii)  Except as provided in Section 6(g)(iv), in the event of termination of
the Plan, the Participants’ Plan Benefits may, in the Committee’s discretion, be
distributed

12

143056230.3

--------------------------------------------------------------------------------

 

within the period beginning 12 months after the date the Plan was terminated and
ending 24 months after the date the Plan was terminated, or pursuant to Section
5, if earlier.  If the Plan is terminated and the Plan Benefits are distributed,
the Company, in compliance with Section 409A shall terminate all account and
non-account balance non-qualified deferred compensation plans with respect to
all Participants and shall not adopt a new account or non-account balance
non-qualified deferred compensation plan for at least five years after the date
the Plan was terminated.

(iv)  The Committee may terminate the Plan upon a corporate dissolution of the
Company that is taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that the
Plan Benefits are distributed and included in the gross income of the
Participants by the latest of (A) the Plan Year in which the Plan terminates or
(B) the first Plan Year in which payment of the Plan Benefits is
administratively practicable.

(h)

Successors and Assigns.  The Plan shall be binding upon the Company, its
successors and assigns, and any parent corporation of the Company’s successors
or assigns.  Notwithstanding that the Plan may be binding upon a successor or
assign by operation of law, the Company shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Company would be if no succession or assignment had taken
place.

 

(i)

Claims and Review Procedure.

Claims and appeals filed with respect to benefits awarded under the Plan shall
be reviewed in accordance with the Claims and Review Procedure for the
PotlatchDeltic Corporation Supplemental Benefit Plan II as provided in
Attachment A to the Plan.

(j)

Choice of Law and Venue.  The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Washington without giving
effect to principles of conflicts of law.  Participants irrevocably consent to
the nonexclusive jurisdiction and venue of the state and federal courts located
in the State of Washington.




13

143056230.3

--------------------------------------------------------------------------------

 


ATTACHMENT A

CLAIMS AND REVIEW PROCEDURE FOR THE POTLATCHDELTIC CORPORATION SUPPLEMENTAL
BENEFIT PLAN II

(a)  The claims procedure set forth below is effective for claims decided on or
after January 1, 2019 and shall be interpreted in accordance with the applicable
provisions of 29 C.F.R. § 2560.503-1, including with respect to a plan providing
disability benefits.  Claims decided prior to January 1, 2019 shall be decided
under the claims procedure in effect at the time of such decision.

(b)  A Participant or a Beneficiary, or the authorized representative of either,
(the “Claimant”) who believes that he or she has been denied benefits to which
he or she is entitled under the Plan may file a written claim for such benefits
with the person or entity designated by the Benefits Committee (the “Initial
Claim Reviewer”). Any such written claim must be addressed to the Benefits
Committee, Salaried Supplemental Benefit Plan II, PotlatchDeltic Corporation,
601 W. First Avenue, Suite 1600, Spokane, Washington 99201.  (If the Benefits
Committee fails to designate an Initial Claim Reviewer, then the Benefits
Committee shall be the Initial Claim Reviewer.)  The Initial Claim Reviewer may
prescribe a form for filing such claims and if it does so, a claim will not be
deemed properly filed unless such form is used, but the Initial Claim Reviewer
shall provide a copy of such form to any person whose claim for benefits is
improper solely for this reason.

(c)  Claims that are properly filed will be reviewed by the Initial Claim
Reviewer which will make its decision with respect to such claim and notify the
Claimant in writing of such decision within 90 days (45 days in the case of a
claim related to the Participant’s Disability (a “Disability Claim”)) after the
Initial Claim Reviewer’s receipt of the written claim, provided that the 90-day
period (45-day period in the case of a Disability Claim) can be extended for up
to an additional 90 days (30 days in the case of a Disability Claim) if the
Initial Claim Reviewer determines that special circumstances (or matters beyond
the control of the Plan in the case of a Disability Claim) require an extension
of time to process the claim and the Claimant is notified in writing of the
extension prior to the termination of the initial 90-day period (45-day period
in the case of a Disability Claim).  In the case of a Disability Claim, if,
prior to the end of the 30-day extension period, the Initial Claim Reviewer
determines that, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to an additional 30 days, provided that the
Claimant is notified in writing of the extension prior to the termination of the
initial 30-day period.  Any extension notice shall indicate the special
circumstances or matters requiring the extension and the date by which the
Initial Claim Reviewer expects to render its decision on the claim.  In the case
of a Disability Claim, the extension notice shall also explain the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the Claimant will be afforded at least 45 days within which to
provide the specified information.

14

143056230.3

--------------------------------------------------------------------------------

 

(d)  If the claim is wholly or partially denied, the written response to the
Claimant shall include:  

   (i)The specific reason or reasons for the denial;

   (ii)Reference to the specific Plan provisions on which the denial is based;

   (iii)A description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation why such material or
information is necessary;

   (iv)A description of the Plan’s claim appeal procedure (and the time limits
applicable thereto), as set forth in Section 6(i)(v) – (xi), including a
statement of the Claimant’s right to bring a civil action under ERISA § 502(a)
following an adverse determination on appeal; and

   (v)In the case of an adverse benefit determination with respect to a
Disability Claim, the written response shall be provided in a culturally and
linguistically appropriate manner (within the meaning of 29 C.F.R. §
2560.503-1(o)) and shall also include:

(A)  A discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by the Claimant to the
Plan of health care professionals treating the Participant and vocational
professionals who evaluated the Participant, (2) the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the adverse benefit determination, without regard to whether the advice was
relied upon in making the determination, and (3) a disability determination
regarding the Participant presented by the Claimant to the Plan made by the
Social Security Administration;

(B)  If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Participant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request;

(C)  Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist; and

(D)  statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (within the meaning of 29 C.F.R. § 2560.503-1(m)(8))
to the Claimant’s claim for benefits.  

15

143056230.3

--------------------------------------------------------------------------------

 

(e)  If the claim is denied in whole or in part, the Claimant may appeal such
denial by filing a written appeal with the Benefits Committee within 60 days
(180 days in the case of a Disability Claim) of receiving written notice that
the claim has been denied. Such appeal should include:

(i)  A statement of the grounds on which the appeal is based;

(ii)  Reference to the specific Plan provisions that support the claim;

(iii)  The reason(s) or argument(s) why the Claimant believes the claim should
be granted and evidence supporting each reason or argument; and

(iv)  Any other comments, documents, records or information relating to the
claim that the Claimant wishes to include.

(f)  The Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
(within the meaning of 29 C.F.R. § 2560.503-1(m)(8)) to his or her claim.

(g)  Appeals will be considered by the Benefits Committee (exclusive of the
Initial Claim Reviewer or any subordinate of the Initial Claim Reviewer in the
case of a Disability Claim), which will take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial determination.  The Benefits Committee will not afford
any deference to the Initial Claim Reviewer’s denial of the claim.

(h)  In deciding an appeal of a Disability Claim that is based in whole or in
part on a medical judgment, the Benefits Committee will consult with a health
care professional who was neither consulted by the Initial Claim Reviewer with
respect to the claim that is the subject of the appeal nor a subordinated of
such health care professional and provide for the identification of the medical
or vocational experts whose advice was obtained on behalf of the Plan in
connection with the Initial Claim Reviewer’s determination (without regard to
whether the advice was relied upon by the Initial Claim Reviewer in making its
determination).  Before the Benefits Committee can issue an adverse benefit
determination on appeal of a Disability Claim, the Benefits Committee will
provide the Claimant, free of charge, with any new or additional evidence
considered, relied upon, or generated by the Benefits Committee in connection
with the claim or any new or additional rationale on which an adverse benefit
determination on appeal will be based on.  Such evidence or rationale will be
provided to the Claimant as soon as possible and sufficiently in advance of the
date on which the notice of adverse benefit determination on appeal of a
Disability Claim is required to be provided to give the Claimant a reasonable
opportunity to respond prior to that date.

(i)  The Benefits Committee will make its decision with respect to any appeal,
and notify the Claimant in writing of such decision, within 60 days (45 days in
the case of a Disability Claim) after the Benefits Committee’s receipt of the
written appeal; provided that the 60-day period (45-day period in the case of a
Disability Claim) can be extended

16

143056230.3

--------------------------------------------------------------------------------

 

for up to an additional 60 days (45 days in the case of a Disability Claim) if
the Benefits Committee determines that special circumstances require an
extension of time to process the appeal and the Claimant is notified in writing
of the extension prior to the termination of the initial 60-day period (45-day
period in the case of a Disability Claim).  The extension notice shall indicate
the special circumstances requiring the extension and the date by which the
Benefits Committee expects to render its decision on the appeal.

(j)  In the event the claim is denied on appeal, the written denial will
include:

(i)  The specific reason or reasons for the denial;

(ii)  References to the specific Plan provisions on which the denial is based;

(iii)  A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant (within the meaning of 29 C.F.R. § 2560.503-1(m)(8))
to his or her claim;

(iv)  A statement of the Claimant’s right to bring a civil action under ERISA §
502(a); and

(v)  In the case of an adverse benefit determination related to a Disability
Claim, the written denial shall be provided in a culturally and linguistically
appropriate manner (within the meaning of 29 C.F.R. § 2560.503-1(0) and shall
also include:

(A)  Any applicable contractual limitations period that applies to the
Claimant’s right to bring a civil action under ERISA § 502(a), including the
calendar date on which the contractual limitations period expires for the claim;

(B)  A discussion of the decision, including an explanation of the basis for
disagreeing with or not following (1) the views presented by the Claimant to the
Plan of health care professionals treating the Participant and vocational
professionals who evaluated the Participant, (2) the views of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a Claimant’s adverse benefit determination, without regard to whether the
advice was relied upon in making the benefit determination, and (3) a disability
determination regarding the Participant presented by the Claimant to the Plan
made by the Social Security Administration;

(C)  If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

17

143056230.3

--------------------------------------------------------------------------------

 

(D)  Either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist.

(k)  A Claimant may not bring an action under ERISA § 502(a) or otherwise with
respect to his or her claim until he or she has exhausted the foregoing
procedure. Any such action must be filed in a court of competent jurisdiction
within 180 days after the date on which the Claimant receives the Benefits
Committee’s written denial of the Claimant’s claim on appeal or, if earlier, one
year after the date of the occurrence of the alleged facts or conduct giving
rise to the claim (including, without limitation, the date the Claimant alleges
he or she became entitled to Plan benefits requested in the suit or legal
action) or it shall be forever barred. Any further review, judicial or
otherwise, of the Benefits Committee’s decision on the Claimant’s claim will be
limited to whether, in the particular instance, the Benefits Committee abused
its discretion. In no event will such further review, judicial or otherwise, be
on a de novo basis, as the Benefits Committee has discretionary authority to
determine eligibility for benefits and to construe and interpret the terms of
the Plan.




18

143056230.3

--------------------------------------------------------------------------------

 


ADDENDUM A

AMENDMENT AND RESTATEMENT OF THE

ADDITIONAL BENEFITS PROVIDED TO MICHAEL J. COVEY

 

Except as provided in this amendment and restatement to Addendum A, all of the
terms and conditions of the PotlatchDeltic Corporation Salaried Supplemental
Benefits Plan II, or successor plan (the “Plan”), shall apply to any benefit
payable under the Plan to Michael J. Covey. PotlatchDeltic Corporation
(“PotlatchDeltic”) provided to Mr. Covey a minimum pension benefit guaranteed in
his Employment Agreement dated February 6, 2006, as amended (the “Agreement”),
which term ends on February 6, 2009, if he retires at or after age 55.  The
Agreement provides that PotlatchDeltic is obligated to continue to honor the
retirement benefits set forth in Section 5(b)(iv) of the Agreement described
below after the term of the Agreement ends.  In addition, the amendment to the
Agreement provides that Mr. Covey is fully vested in his Plan benefits, but not
the minimum pension benefit provided in Section 5(b)(iv) of his Agreement, as of
his first day of employment, which is consistent with the vesting of benefits
provided to other PotlatchDeltic executives; provided, however, in the event of
a Change in Control, as defined in the Plan, he will be vested in the minimum
pension benefit immediately.  This amended and restated Addendum A describes the
benefits that will be provided to Mr. Covey under the Plan.

Michael J. Covey shall be fully vested in the Plan, except for the “Minimum
Benefit” described below, on the first day of employment with
PotlatchDeltic.  Furthermore, if Mr. Covey Separates from Service, as defined in
the Plan, at or after age 55, he will receive a Minimum Benefit under the Plan,
determined as follows:

(a)The positive amount equal to $26,800 minus the Total Monthly Pension
Benefits, as defined below (the “Difference”), shall be paid to Mr. Covey as
provided herein.

(i)The “Total Monthly Pension Benefits” shall be the sum of the monthly vested
benefit under the Company’s Plan and qualified pension plan, as described in
Section 4(a)(i)(B) of the Plan (the “Company Pension Benefits”), plus the
monthly benefit under Mr. Covey’s former employer’s supplemental pension plan
and qualified pension plan that would have been provided to Executive, taking
into consideration his termination date with his former employer (the “Former
Company Pension Benefits”); provided that the Company Pension Benefits and the
Former Company Pension Benefits shall be calculated as the actuarial equivalent
of a single life annuity.  

19

143056230.3

--------------------------------------------------------------------------------

 

(b)The payment of the Difference as a monthly single life annuity shall be
converted at the Beginning Date, as defined in the Plan, into the actuarial
equivalent form that Executive has validly elected to receive his Retirement
Plan Supplemental Benefit under the Plan, which amount shall be paid at the same
time and in the same form as his Retirement Plan Supplemental Benefit.

(c)In the event that the Difference is zero or less, then no additional benefits
shall be paid to Mr. Covey hereunder.

Notwithstanding the foregoing, if there is a Change in Control, as defined in
the Plan, then Mr. Covey shall immediately vest in his Minimum Benefit and he
shall receive his Minimum Benefit upon his Separation from Service without
regard to attainment of age 55.

 




20

143056230.3

--------------------------------------------------------------------------------

 

ADDENDUM B

ADDITIONAL BENEFITS PROVIDED TO BRENT STINNETT

Except as provided in this Addendum B, all of the terms and conditions of the
PotlatchDeltic Corporation Salaried Supplemental Benefits Plan II (the “Plan”)
shall apply to any benefit payable under the Plan to Brent Stinnett.  In
accordance with the foregoing, the retirement benefits guaranteed to Mr.
Stinnett in his Offer Letter, dated July 18, 2006 and accepted by Mr. Stinnett
on July 21, 2006 will be provided under this Addendum B to the Plan to the
extent that such minimum retirement benefit are not provided by any other
section of the Plan or under any other section of the PotlatchDeltic Salaried
Retirement Plan or the PotlatchDeltic Salaried 401(k) Plan.  The relevant
section of Mr. Stinnett’s Offer Letter is reproduced below (references below to
the Potlatch Forest Products Corporation Salaried Retirement Plan and Salaried
Savings Plan shall be deemed to include references to the PotlatchDeltic
Salaried Retirement Plan and PotlatchDeltic Salaried 401(k) Plan):

You will be considered 100% vested immediately in any benefit you accrue under
the terms of the Potlatch Forest Products Corporation Salaried Retirement Plan
and Potlatch Forest Products Corporation Salaried Savings Plan (“Qualified
Plans”) and the Potlatch Corporation Supplemental Retirement Plan (“Non
Qualified Plan”).  Additionally, you will be treated as eligible for early
retirement, death and disability benefits under the terms of both the Qualified
and Non-Qualified Plans without meeting the Years of Service requirements that
normally apply within these plans.  The effect of this provision is to assure
that you begin accruing non-forfeitable pension and 401(k) benefits immediately
upon joining PotlatchDeltic, and that you may receive plan benefits earlier than
age 65 if you should, die, become disabled or choose to retire early
(“Qualifying Events”).

While considered as 100% vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plan unless you meet the
requirements contained within these plans.  Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.




21

143056230.3

--------------------------------------------------------------------------------

 

ADDENDUM C

ADDITIONAL BENEFITS PROVIDED TO JANE CRANE

Except as provided in this Addendum C, all of the terms and conditions of the
PotlatchDeltic Corporation Salaried Supplemental Benefits Plan II (the “Plan”)
shall apply to any benefit payable under the Plan to Jane Crane.  In accordance
with the foregoing, the retirement benefits guaranteed to Ms. Crane in her Offer
Letter, dated January 5, 2007 and accepted by Ms. Crane on January 8, 2007, will
be provided under this Addendum C to the Plan to the extent that such minimum
retirement benefits are not provided by any other section of the Plan or under
any other section of the PotlatchDeltic Salaried Retirement Plan or the
PotlatchDeltic Salaried 401(k) Plan.  The relevant section of Ms. Crane's Offer
Letter is reproduced below(references below to the Potlatch Forest Products
Corporation Salaried Retirement Plan and Salaried Savings Plan shall be deemed
to include references to the PotlatchDeltic Salaried Retirement Plan and
PotlatchDeltic Salaried 401(k) Plan):

You will be considered 100% vested immediately in any benefit you accrue under
the terms of the Potlatch Forest Products Corporation Salaried Retirement Plan
and Potlatch Forest Products Corporation Salaried Savings Plan ("Qualified
Plans") and the Potlatch Corporation Supplemental Retirement Plan  ("Non
Qualified Plan").  Additionally, you will be treated as eligible for early
retirement, death and disability benefits under the terms of both the Qualified
and Non-Qualified Plans without meeting the Years of Service requirements that
normally apply within these plans.  The effect of this provision is to assure
that you begin accruing non-forfeitable pension and 401(k) benefits immediately
upon joining PotlatchDeltic, and that you may receive plan benefits earlier than
age 65 if you should, die, become disabled or choose to retire early
("Qualifying Events").

While considered as 100 % vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plans unless you meet the
requirements contained within these plans.  Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.




22

143056230.3

--------------------------------------------------------------------------------

 

ADDENDUM D

ADDITIONAL BENEFITS PROVIDED TO LORRIE SCOTT

 

Except as provided in this Addendum D, all of the terms and conditions of the
PotlatchDeltic Corporation Salaried Supplemental Benefits Plan II (the “Plan”)
shall apply to any benefit payable under the Plan to Lorrie Scott.  In
accordance with the foregoing, the retirement benefits guaranteed to Ms. Scott
in her Offer Letter, dated June 3, 2010 and accepted by Ms. Scott on June 16,
2010, will be provided under this Addendum D to the Plan to the extent that such
minimum retirement benefits are not provided by any other section of the Plan or
under any other section of the PotlatchDeltic Salaried Retirement Plan or the
PotlatchDeltic Salaried 401(k) Plan.  These retirement benefits consist of the
following (references below to the defined benefit plan shall be deemed to
include references to the PotlatchDeltic Salaried Retirement Plan and
PotlatchDeltic Salaried 401(k) Plan):

You will be considered 100% vested immediately in any benefit you accrue under
the terms of the PotlatchDeltic Corporation Salaried Retirement Plan and
PotlatchDeltic Corporation Salaried 401(k) Plan ("Qualified Plans") and the
Potlatch Corporation Supplemental Retirement Plan  ("Non Qualified
Plan").  Additionally, you will be treated as eligible for early retirement,
death and disability benefits under the terms of both the Qualified and
Non-Qualified Plans without meeting the Years of Service requirements that
normally apply within these plans.  The effect of this provision is to assure
that you begin accruing non-forfeitable pension and 401(k) benefits immediately
upon joining PotlatchDeltic, and that you may receive plan benefits earlier than
age 65 if you should, die, become disabled or choose to retire early
("Qualifying Events").

While considered as 100 % vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plans unless all requirements
contained within these plans are met.  Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.

23

143056230.3